COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §

 THE STATE OF TEXAS,                             §               No. 08-15-00342-CR

                      State,                     §                  Appeal from the

 v.                                              §                 41st District Court

 LINDSEY HRADEK,                                 §             of El Paso County, Texas

                       Appellee.                 §               (TC# 20130D00417)

                                              §
                                            ORDER

       The Court GRANTS the Appellee’s fourth motion for extension of time within which to

file the brief until April 5, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before April 5, 2017.

       This is a priority appeal and if the Appellee’s brief is not filed with this Court by April 5,

2017, this Court will find it necessary to send this case back to the trial court to conduct a

hearing to determine why the Appellee’s brief has not been filed.

       IT IS SO ORDERED this 7th day of March, 2017.


                                                      PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.